

116 S395 : Providing Accountability Through Transparency Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 395IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Referred to the Committee on the JudiciaryAN ACTTo require each agency, in providing notice of a rule making, to include a link to a 100 word plain
			 language summary of the proposed rule.
	
 1.Short titleThis Act may be cited as the Providing Accountability Through Transparency Act of 2019. 2.Requirement to post a 100 word summary to regulations.govSection 553(b) of title 5, United States Code, is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (3) the following:  (4)the Internet address of a summary of not more than 100 words in length of the proposed rule, in plain language, that shall be posted on the Internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov)..Passed the Senate June 11, 2019.Julie E. Adams,Secretary